PER CURIAM:
Elton Lee Williams, a Virginia inmate, appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint and his claims pursuant to the Religious Land Use and Institutionalized Persons Act [RLUIPA]. To the extent the district court found that Williams failed to establish a violation of his constitutional rights, we affirm on the reasoning of the district court. See Williams v. Angelone, 2003 WL 23312780 (W.D.Va.2003).
The district court relied on its decision in Madison v. Riter, 240 F.Supp.2d 566 (W.D.Va.2003), to deny Williams relief under § 1983 based on his RLUIPA claims. After the district court entered judgment in Williams’s action, this Court reversed the district court’s holding in Madison on December 8, 2003. Madison v. Riter, 355 F.3d 310 (4th Cir.2003). Accordingly, we vacate the district court’s order denying Williams’s RLUIPA claims and remand those claims to the district court for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED